DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 12/9/20 and has been entered and made of record. Currently, claims 1-10 are pending.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 9, and 10 have been considered but are moot in view of a new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiga et al. (US 2019/0068809) in view of Azeyanagi (JP 2003-152914), cited in the IDS dated 7/16/20 (reference will be made to a machine translation furnished with a previous Office Action attached) and Buser et al. (2013/0297320).
Regarding claims 1, 9, and 10, Shiga discloses an apparatus comprising: 
1001 includes a microphone 105 that allows a user to provide voice instructions for printing a document and defining print settings), 
control a display to display a setting screen indicating a plurality of setting items having been set using one or more keywords recognized from the voice instructing to set the plurality of setting items (see Fig. 3 and paras 20, 78, and 123, display apparatus 1003 includes a display unit 205 that visually provides a user with a plurality of print settings), and  
10	perform image forming according to the plurality of setting items having been set based on the voice (see Fig. 4 and paras 32 and 59-65, printing apparatus 1004 includes a print engine 402 that prints a document based on the selected print settings).
Shiga does not disclose expressly an image forming apparatus comprising a microphone and an audio speaker, circuitry configured to acquire a voice instruction and control a display to display a setting screen indicating a plurality of setting items, and control the audio speaker to issue at least one of an audible verification of the voice instruction and an audible command to review the displayed setting screen.
Azeyanagi discloses expressly an image forming apparatus comprising a microphone (paras 9, 20, and 22, microphone 230), circuitry configured to acquire a voice instruction and control a display to display a setting screen indicating a plurality of setting items (see paras 8-10, 21, 27-28, 30, and 32-35, an image forming apparatus contains an operation processing unit with a voice input means 1300 and a display control means 1600 that changes a display screen based on voice instructions).
Buser discloses an image forming apparatus comprising a microphone and an audio speaker (see paras 23-24, printer 100 includes an audio input 104, such as a microphone and audio output 105, such as a speaker), and 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the image forming apparatus with connected microphone and audio speakers, providing verification of issued voice commands via audio confirmation from the audio speakers, as described by Buser, and the image forming apparatus including a voice receiver and a display device, as described by Azeyanagi, with the system of Shiga.
The suggestion/motivation for doing so would have been to provide an all in one device thereby decreasing equipment cost.
Therefore, it would have been obvious to combine Azeyanagi and Buser with Shiga to obtain the invention as specified in claims 1, 9, and 10.

Regarding claim 2, Azeyanagi further discloses wherein the circuitry is further configured to acquire a voice regarding a display mode of the setting screen displayed 15on the display, and update the setting screen in accordance with one or more keywords recognized from the voice regarding the display mode (see paras 8-10 and 32-35, voice commands determine the screen display transitions).  
Regarding claim 3, Shiga further discloses wherein the voice regarding the display mode includes a request for displaying setting of a particular one of the 2plurality of setting items having been set in the setting screen (see Fig. 2 and paras 20, 77-79, and 123, voice control device 1001 includes a microphone 105 that allows a user to provide voice instructions for printing a document and defining plurality print settings).  
4, Azeyanagi further discloses wherein the circuitry is further configured to receive an operation regarding a display mode of the setting screen, and update the setting screen in response to the operation (see paras 8-10 and 32-35, voice commands determine the screen display transitions, such as a reset command).  
Regarding claim 5, Shiga further discloses wherein the circuitry generates the setting screen so as to display the plurality of setting items simultaneously in one screen (see Fig. 3 and paras 20, 78, and 123, display apparatus 1003 includes a display unit 205 that visually provides a user with a plurality of print settings).  
Regarding claim 306, Shiga further discloses wherein the circuitry generates the setting screen so as to display the plurality of setting items sequentially (see Fig. 3 and paras 20, 78, and 123, display apparatus 1003 includes a display unit 205 that visually provides a user with a plurality of print settings).  
Regarding claim 7, Shiga further discloses wherein at least a part of the setting screen is displayed on the display (see Fig. 3 and paras 20, 78, and 123, display apparatus 1003 includes a display unit 205 that visually provides a user with a plurality of print settings).  
Regarding claim 8, Shiga further discloses a server communicably connected with the image forming apparatus and configured to recognize the voice to obtain the one or more keywords (see Fig. 1 and paras 20 and 58-59, server 1006 analyzes the voice commands from voice control device 1001).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677